129 F.3d 1255
Paul P., Laura L., Quincy Q., Ronald R., Steven S., Sally S.as Representatives of a Class Pursuant toFed.R.Civ.P.23 (a), 23 (b) (2)v.Peter Verniero, Attorney General of New Jersey, Jeffrey S.Blitz, Atlantic County Prosecutor, William Schmidt, BergenCounty Prosecutor, Stephen G. Raymond, Burlington CountyProsecutor, Lee A. Solomon, Acting Camden County Prosecutor,Stephen D. Moore, Cape May County Prosecutor, ArthurMarchand, Cumberland County
NO. 97-5544
United States Court of Appeals,Third Circuit.
Sept 17, 1997
Appeal From:  D.N.J. ,No.97cv02919

1
Appeal Consolidated.